DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This communication is in response to the amendment received on 03/22/2022. 

Allowable Subject Matter
	Claims 1-2, 5-11, 14, 18-24 and 26-29 are allowed.  The following is an examiner’s statement of reasons for allowance:  The primary reasons for the allowance of claim 1-2, 5-11, 14, 18-24 and 26-29 is the inclusion of the limitations, in all of the claims which is not found in the prior art references, of “a prediction engine configured to automatically impute missing binomial data values and missing non-binomial data values based on the raw patient data stored in the raw data store, wherein the prediction engine is configured to impute values of the questionnaire data and the sensor data that are missing in the raw data store using a projection adjustment by contribution estimation (PACE) regression, wherein the prediction engine includes a classifier that is configured to classify a predicted value of the imputed values from the PACE regression as being beyond a threshold limit, wherein the classifier is trained using patient data from a plurality of patients other than the patient; a predicted data store configured to store imputed patient data generated by the prediction engine; and an alert module configured to generate an alert in response to the predicted value being classified as beyond the threshold limit, wherein the alert is configured to prompt a caregiver to determine whether the current status of the patient with the congestive heart failure condition is consistent with the predicted value.”. 
	The prior art teaches “Using data imputation to determine and rank of risks of health outcomes” (Morris; US 20110105852 A1), “Adherent Multi-Sensor Device With Empathic Monitoring” (Amurthur; US 20090076342 A1), "Modeling for Optimal Probability Prediction” by Yong Wang and Ian H. Witten (Department of computer science, University of Walkato, New Zealand).
However, the prior art (and the combination of Morris, Amurthur and Yong Wang in particular) fails to teach a system and method that utilizes a prediction engine configured to automatically impute missing binomial data values and missing non-binomial data values based on the raw patient data stored in the raw data store, wherein the prediction engine is configured to impute values of the questionnaire data and the sensor data that are missing in the raw data store using a projection adjustment by contribution estimation (PACE) regression, wherein the prediction engine includes a classifier that is configured to classify a predicted value of the imputed values from the PACE regression as being beyond a threshold limit, wherein the classifier is trained using patient data from a plurality of patients other than the patient.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/               Primary Examiner, Art Unit 3626